Exhibit 10.2

 

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
August 20, 2004 by and among HRPT PROPERTIES TRUST (the “Borrower”), each of the
Guarantors signatory hereto, each of the Lenders party hereto, and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Borrower, the Lenders and the Agent have entered into that certain
Term Loan Agreement dated as of February 25, 2004 (as amended and in effect
immediately prior to the date hereof, the “Term Loan Agreement”);

 

WHEREAS, in connection with the Term Loan Agreement, the Guarantors executed and
delivered that certain Guaranty dated as of February 25, 2004 in favor of the
Agent and the Lenders (the “Guaranty”); and

 

WHEREAS, the Borrower, the Lenders party hereto and the Agent desire to amend
certain provisions of the Term Loan Agreement on the terms and conditions
contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Term Loan Agreement.  The parties hereto
agree that the Term Loan Agreement is amended as follows:

 

(a)                                  Section 1.1. of the Term Loan Agreement is
hereby amended by restating the definition of “Termination Date” in its entirety
as follows:

 

“Termination Date” means August 24, 2009.

 

(b)                                 The Term Loan Agreement is amended by
restating Section 2.5 in its entirety as follows:

 


SECTION 2.5. PREPAYMENTS.


 

Except as otherwise provided in this Section, the Borrower may prepay the Term
Loans, in whole or in part, at any time without premium or penalty.  The
Borrower shall give the Agent at least one Business Day’s prior written notice
of the prepayment of the Term Loans.  If any of the outstanding principal amount
of the Term Loans is prepaid at any time prior to February 25, 2006, the
Borrower shall pay to the Agent for the account of the Lenders (a) an amount
equal to the following (calculated for the period commencing on the date of such
prepayment and ending on February 25, 2006): (i) the principal amount of the
Term Loans so prepaid times (ii) a per annum rate equal to the Applicable Margin
for LIBOR Loans in effect at the time of such prepayment and (b) any amounts
payable

 

--------------------------------------------------------------------------------


 

pursuant to Section 4.4. in connection with such prepayment.  The Borrower
acknowledges and agrees that the amount payable by it in connection with the
prepayment of the Term Loans is a reasonable calculation of the Lenders’ lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from the prepayment of the Term Loans.

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:

 

(a)                                  a counterpart of this Amendment duly
executed by the Borrower, each of the Guarantors and each of the Lenders;

 

(b)                                 all fees due and payable to the Lenders in
connection with this Amendment; and

 

(c)                                  such other documents, instruments and
agreements as the Agent may reasonably request.

 

Section 3.  Representations.  The Borrower represents and warrants to the Agent
and the Lenders that:

 

(a)                                  Authorization.  Each Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute
and deliver this Amendment and to perform its obligations hereunder and, in the
case of the Borrower, under the Term Loan Agreement, as amended by this
Amendment, in accordance with their respective terms.  This Amendment has been
duly executed and delivered by a duly authorized officer of each Loan Party and
each of this Amendment and the Term Loan Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of each Loan Party a party
thereto enforceable against such Loan Party in accordance with its respective
terms except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors rights generally and (ii) the
availability of equitable remedies may be limited by equitable principles of
general applicability.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by each Loan Party of this Amendment and the performance by each
Loan Party of this Amendment and, in the case of the Borrower, the Term Loan
Agreement, as amended by this Amendment, in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice or
otherwise:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party, or any indenture, agreement or other instrument to
which any Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof or will exist immediately
after giving effect to this Amendment.

 

2

--------------------------------------------------------------------------------


 

Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Agent and the Lenders in the Term Loan Agreement and the other Loan
Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.

 

Section 5.  Reaffirmation of Guaranty by Each Guarantor.  Each Guarantor hereby
reaffirms its continuing obligations to the Agent and the Lenders under the
Guaranty and agrees that the transactions contemplated by this Amendment shall
not in any way affect the validity and enforceability of the Guaranty, as
amended hereby, or reduce, impair or discharge the obligations of such Guarantor
thereunder.

 

Section 6.  Certain References.  Each reference to the Term Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment.

 

Section 7.  Expenses and Fees.  The Borrower shall reimburse the Agent upon
demand for all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.

 

Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Effect.  Except as expressly herein amended, the terms and
conditions of the Term Loan Agreement and the other Loan Documents remain in
full force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Term Loan
Agreement.

 

Section 13.  New Material Subsidiaries.  With respect to each of Hallwood Realty
Partners, L.P. and Hallwood Real Estate Investors Fund XV, both of which are
Material Subsidiaries, the Lenders and the Agent agree that the Borrower shall
have 60 (rather than 30) days from the date such Subsidiaries became Material
Subsidiaries to deliver the items required to be delivered pursuant to Section
7.12.(a) of the Term Loan Agreement.  If at the expiration of

 

3

--------------------------------------------------------------------------------


 

such 60 day period Hallwood Realty Partners, L.P. and Hallwood Real Estate
Investors Fund XV are no longer Material Subsidiaries, the Borrower shall have
no obligation to deliver the items pursuant to Section 7.12.(a) of the Term Loan
Agreement with respect to such entities.

 

[Signatures on Next Page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be executed as of the date first above written.

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HUB LA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HUB REALTY COLLEGE PARK, INC.

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HUB REALTY COLLEGE PARK I, LLC

 

 

 

 

 

 

By: Hub Management, Inc.

 

 

 

 

 

 

 

/s/ John A. Mannix

 

 

Name: John A. Mannix

 

Title: President

 

 

 

 

By: Hub Realty College Park, Inc.

 

 

 

 

 

 

 

/s/ John A. Mannix

 

 

Name: John A. Mannix

 

Title: President

 

[Signatures Continued on Next Page]

 

5

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

HUB ACQUISITION TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

1735 MARKET STREET PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HEALTH AND RETIREMENT PROPERTIES
INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HUB MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HUB REALTY GOLDEN, INC.

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

[Signatures Continued on Next Page]

 

6

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

HUB REALTY FUNDING, INC.

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HUB RI PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HUB WOODMONT INVESTMENT TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HUB WOODMONT LIMITED LIABILITY COMPANY

 

 

 

 

By: Hub Woodmont Investment Trust, its Manager

 

 

 

 

 

 

 

/s/ John A. Mannix

 

 

Name: John A. Mannix

 

Title: President

 

 

 

 

 

 

 

NINE PENN CENTER PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

[Signatures Continued on Next Page]

 

7

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

INDEMNITY COLLECTION CORPORATION

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

RESEARCH PARK PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

ROSEDALE PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

JOHN POPEO AS TRUSTEE OF 4 MAGUIRE ROAD
REALTY TRUST

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo, as Trustee and not individually

 

 

 

 

 

 

 

JOHN POPEO AS TRUSTEE OF 47 HARVARD
STREET REAL ESTATE TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo, as Trustee and not individually

 

[Signatures Continued on Next Page]

 

8

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

JOHN POPEO AS TRUSTEE OF HRPT MEDICAL
BUILDINGS REALTY TRUST

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo, as Trustee and not individually

 

 

 

 

 

 

 

JOHN POPEO AS TRUSTEE OF MOB REALTY TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo, as Trustee and not individually

 

 

 

 

 

 

 

JOHN POPEO AS TRUSTEE OF PUTNAM PLACE
REALTY TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo, as Trustee and not individually

 

 

 

 

 

 

 

JOHN POPEO AS TRUSTEE OF 145 UNIVERSITY
AVENUE REALTY TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo, as Trustee and not individually

 

 

 

 

 

 

JOHN POPEO AS TRUSTEE OF HUB MA REALTY
TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo, as Trustee and not individually

 

[Signatures Continued on Next Page]

 

9

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

CAUSEWAY HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Trustee

 

 

 

 

 

 

 

HUB REALTY KANSAS CITY, INC.

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Trustee

 

 

 

 

 

 

 

HUB PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Trustee

 

 

 

 

 

 

 

HUB LA LIMITED PARTNERSHIP

 

 

 

By: Hub LA Properties Trust, its General Partner

 

 

 

 

 

 

 

/s/ John A. Mannix

 

 

Name: John A. Mannix

 

Title: President

 

 

[Signatures Continued on Next Page]

 

10

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

NINE PENN CENTER ASSOCIATES L.P.

 

 

 

 

By: Nine Penn Center Properties Trust, its General Partner

 

 

 

 

 

/s/ John A. Mannix

 

 

Name: John A. Mannix

 

Title: President

 

 

 

 

 

 

 

BLUE DOG PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

CANDLER ASSOCIATES L.L.C.

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

CANDLER PROPERTY TRUST

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

FCL ACQUISITION TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

[Signatures Continued on Next Page]

 

11

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

FOURTH AND ROMA PROPERTY TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HAWAII 2X5 0 PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HH HUB PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HRPT MEMPHIS LLC

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

HIGGINS PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

[Signatures Continued on Next Page]

 

12

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

LTMAC PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

MASTERS PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

ORVILLE PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

PARK SAN ANTONIO PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

RFRI PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

[Signatures Continued on Next Page]

 

13

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

ROBIN 1 PROPERTIES LLC

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

TANAKA PROPERTIES LLC

 

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

TEDCAL PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

TSM PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

 

 

Z&A PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John Popeo

 

 

 

Name: John Popeo

 

 

Title: Treasurer and Secretary

 

 

[Signatures Continued on Next Page]

 

14

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

 

 

Name: David M. Blackman

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

SOCIETE GENERALE

 

 

 

 

 

 

 

 

 

By:

/s/ Carina T. Huynh

 

 

 

 

Name: Carina T. Huynh

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

 

 

 

Name: Gordon MacArthur

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Blake K. Thompson

 

 

 

 

Name: Blake K. Thompson

 

 

 

Title: Vice President

 

 

 

 

AIB DEBT MANAGEMENT LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Ronald K. Rapp

 

By:

/s/ Kathryn E. Murdoch

 

 

 

Name: Ronald K. Rapp

 

Name: Kathryn E. Murdoch

 

 

 

Title: Senior Vice President

 

Title:   Vice President

 

 

 

Investment Advisor to AIB

 

Investment Advisor to AIB

 

 

 

Debt Management, Limited

 

Debt Management, Limited

 

 

[Signatures Continued on Next Page]

 

15

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

MERRILL LYNCH BANK USA

 

 

 

 

 

 

By:

/s/ Preston L. Jackson

 

 

 

Name: Preston L. Jackson

 

 

Title: President and CEO

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

By:

/s/ David A. Buck

 

 

 

Name: David A. Buck

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

BANK OF CHINA

 

 

 

 

 

 

By:

/s/ William W. Smith

 

 

 

Name: William W. Smith

 

 

Title: Deputy General Manager

 

 

 

 

 

 

 

BANK ONE, N.A.

 

 

 

 

 

 

By:

/s/ Patricia Leung

 

 

 

Name: Patricia Leung

 

 

Title: Vice President

 

 

 

 

 

 

 

FIRST COMMERCIAL BANK, NEW YORK AGENCY

 

 

 

 

 

 

By:

/s/ Bruce M. J. Ju

 

 

 

Name: Bruce M. J. Ju

 

 

Title: VP & GM

 

 

[Signatures Continued on Next Page]

 

16

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

TAIPEI BANK

 

 

 

 

 

 

By:

/s/ Sophia Jing

 

 

 

Name: Sophia Jing

 

 

Title: V.P. & General Manager

 

 

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF
IRELAND

 

 

 

 

 

 

 

By:

/s/ Corina Linehan

 

 

 

Name: Corina Linehan

 

 

 

Title: Senior Manager

 

 

 

 

 

 

 

 

By:

/s/ Fiona Smith

 

 

 

Name: Fiona Smith

 

 

Title: Assistant Manager

 

 

 

 

 

 

 

BANK OF COMMUNICATIONS

 

 

 

 

 

 

By:

/s/ Hong Tu

 

 

 

Name: Hong Tu

 

 

Title: General Manager

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ James Graycheck

 

 

 

Name: James Graycheck

 

 

Title: Assistant Vice President

 

[Signatures Continued on Next Page]

 

17

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

COMPASS BANK

 

 

 

 

 

 

By:

/s/ Johanna Duke Paley

 

 

 

Name: Johanna Duke Paley

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

ERSTE BANK, NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Gregory T. Aptman

 

 

 

Name: Gregory T. Aptman

 

 

Title: Vice President

 

 

Erste Bank, New York Branch

 

 

 

 

 

 

 

By:

/s/ John Fay

 

 

 

Name: John Fay

 

 

Title: Vice President

 

 

Erste Bank, New York Branch

 

 

 

 

 

 

 

E.SUN COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Benjamin Lin

 

 

 

Name: Benjamin Lin

 

 

Title: E.V.P. & General Manager

 

 

 

 

 

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

 

By:

/s/ Charles L. Jenkins

 

 

 

Name: Charles L. Jenkins

 

 

Title: Senior Vice President, Manager

 

 

[Signatures Continued on Next Page]

 

18

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Term Loan Agreement dated as of

August 20, 2004 with HRPT Properties Trust]

 

 

 

HUA NAN COMMERCIAL BANK

 

 

 

 

 

 

 

By:

/s/ Jeng-Fang Geeng

 

 

 

Name: Jeng-Fang Geeng

 

 

Title: General Manager

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Andrew D. Coler

 

 

 

Name:

Andrew D. Coler

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

 

By:

/s/ Lisa Barry

 

 

 

Name: Lisa Barry

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

NATIONAL BANK OF EGYPT,
NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Hassan Eissa

 

 

 

Name: Hassan Eissa

 

 

Title: General Manager

 

 

 

 

 

 

 

By:

/s/ Rami El-Rifai

 

 

 

Name: Rami El-Rifai

 

 

Title: Vice President

 

19

--------------------------------------------------------------------------------